Owen, J.
(concurring). I concur in the conclusion reached in this case, but I am not certain that my reasons for such concurrence are stated in the opinion. It seems proper that I state the grounds upon which I base my conclusion.
The statute of frauds goes no further than to require the contract actually made between the parties to be reduced to writing, which writing may be informal, and consist only of a note or memorandum. If the writing evidences the agreement which the parties actually entered into, the agreement cannot be held void under the statute of frauds. .
It is apparent that the agreement between the parties was, on the one hand to sell and on the other to purchase certain real estate:at the agreed-price of $63,000, of which $14,000 was to be paid in cash. Before the consummation of the deal the vendor was to negotiate a loan upon the premises-to the amount of $30,000 and the vendees were to take title to the premises and assume and agree to pay the $30,000 mortgage. There can be no question that this agreement was reduced to writing, and thus the statute of frauds was satisfied.-
Confusion has arisen in this case because there has been an attempt to apply to the facts presented a rule applicable *588to an entirely different situation. Where A. agrees with B. to buy certain real estate at a certain price, part to be paid in cash upon the delivery of the deed and the remainder in deferred payments, it is apparent that a note or memorandum which simply indicates that fact, as for example in the case of Harney v. Burhans, 91 Wis. 348, 64 N. W. 1031, does not express the entire agreement between the parties. It is apparent that if an enforceable contract was entered into, the parties agreed upon the time the deferred payments were to become due and upon the rates of interest they were to bear; hence it is obvious that a memorandum which simply specifies that the payment of a certain portion of the purchase price is to be deferred does not express all of the agreement between the parties.
This is not the situation here presented. In this case the plaintiffs agreed to buy the land and to pay a certain price therefor, after the defendant had negotiated a loan for $30,000 secured by a mortgage on the real estate. In effect the plaintiffs constituted the defendant their agent to negotiate this mortgage, without any limitation as to the rate of interest it should bear or the length of time it should run. Apparently they had sufficient confidence in the defendant so that they were willing to assume any mortgage for $30,000 that it might negotiate. This might or might not have constituted good business conduct, but it is not perceived why a person sui juris may not make such a contract and may not repose such confidence in another with whom he is doing business.
» When the mortgage was negotiated for the amount of $30,000 the plaintiffs’ agreement was to assume and agree to pay this mortgage, no matter what the rate of interest and no matter what its terms or duration. When the mortgage should be recorded the plaintiffs agreed to assume it and to pay the balance of the $63,000 in the manner definitely *589set forth in the written agreement between the parties. If it be said that this agreement is void under the statute of frauds, then it necessarily results that such an agreement cannot be entered into at all. I think it would be rather unfortunate if agreements of this kind could not be made. If I desire to buy my friend’s house, and I am able to buy it provided the purchase price can be diminished by the placing of a mortgage on the property, I see no reason why I cannot authorize my friend to negotiate the mortgage, and assume and agree to pay it as a part of the purchase price. I believe this to be a definite and enforceable agreement, but, whether it is or not, I am certain that it is not void under the statute of frauds. The requirements of that statute are fully met when the exact agreement made between us is reduced to writing. The mortgage, when negotiated, becomes a definite part of the agreement. Even though the terms of the mortgage might have been uncertain in the beginning, I authorize my friend to agree upon the terms of the mortgage. When it was executed its terms became definite, and I definitely agreed to assume and pay it as a part of the purchase price. I feel positive that the agreement involved in this case was not void under the statute of frauds, because the writing faithfully expressed the exact contract entered into, and I further think that the contract is not void for any other reason. I therefore agree that the judgment should be reversed.